Title: From George Washington to the Marquise de Lafayette, 13 June 1793
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Madam
Philada June 13th 1793

While I acknowledge the receipt of your letter of the 13th of March, I can, with the greatest truth, assure you that I feel a sincere sympathy in your afflications on account of M. de la Fayette. And to shew you that I have not been unmindful of your condition—and how earnestly I have been disposed to alleviate your suffering, as far as is in my power, I enclose you duplicates of two letters which I had the honor of writing to you on the 31st of January & 16th of March. To these I can only add my most ardent prayers that you may be again united to M. de la Fayette under circumstances that may be joyful to you both—and that the evening of that life, whose morning has been devoted to the cause of liberty & humanity, may be crowned with the best of heaven’s blessings. with sentiments of sincere attachment to yourself & your dear offspring I am, Dear Madam, Your most Obiet & devoted Sert

G.W.
